In an action to recover damages for negligence and conversion, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated March 12, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint and denied his cross motion for summary judgment on the first cause of action to recover damages for conversion.
Ordered that the order is affirmed, with costs.
The defendants cannot be charged with conversion of a mobile home allegedly owned by the plaintiff since they were lawfully in possession of it pursuant to a proper warrant of eviction, and the plaintiff made no demand for its surrender (see Tompkins v Fonda Glove Lining Co., 188 NY 261 [1907]).
The plaintiffs remaining contentions are without merit. Florio, J.P., S. Miller, Crane and Rivera, JJ., concur.